Citation Nr: 9914842	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for sleep disability 
and fatigue.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
September 1991, including service in Southwest Asia.  The 
veteran's DD Form 214 indicates that he had approximately 
three months of active service prior to December 1990 and it 
appears from the veteran's statements that he had active 
service after September 1991, but verification of the dates 
of any such service is not of record.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board initially notes that in July 1998 the veteran 
contended that his sleep disability was caused by the 
explosion of a missile he apparently heard while stationed in 
the Persian Gulf.  He indicated that he continued to hear the 
explosion, although he nevertheless maintained that his sleep 
disability was not the result of anxiety.  It is unclear 
whether the veteran intended by his statement to raise the 
issue of entitlement to service connection for psychiatric 
disability.  If he does desire to raise this claim he should 
so notify the RO, which should respond appropriately to any 
claim received.


REMAND

Briefly, the veteran contends that he has skin disability, as 
well as sleep disability and fatigue, as a result of his 
service in Southwest Asia.  

The record reflects that while service medical records 
covering the veteran's period of duty in the U.S. Army 
Reserves from 1983 to 1986 are on file, service medical 
records for his period of active military service are not of 
record.  The record reflects that the RO contacted several 
sources in order to obtain those records, but to no avail.  
The Board notes, however, that the veteran, in an August 1996 
statement, provided the RO with an additional address from 
which to retrieve pertinent service records.  There is no 
indication that the RO has sought to obtain the veteran's 
service medical records from the identified address.

The Board also notes that the veteran indicated in an August 
1996 statement that he underwent VA examinations on August 
25, 1995, and October 28, 1995; the only VA examination 
report on file was completed in August 1996, several days 
after the veteran's statement.  There is no indication that 
the RO has sought to obtain the reports of the claimed August 
1995 and October 1995 examinations.  The Board also notes 
that the veteran has reported receiving recent VA medical 
treatment for his disabilities.

In light of the above, the Board concludes that further 
development is warranted prior to adjudication of the 
veteran's claims.  Accordingly, this case is REMANDED to the 
RO for the following actions:

1. The RO should obtain verification 
of the dates of any active 
service, including active duty 
for training, prior to December 
1990 and subsequent to September 
1991.  The RO should also obtain 
any service medical records 
pertaining to any additional 
periods of active duty.

2. The veteran should be requested 
to provide medical evidence 
linking his skin disability and 
his sleep disability and fatigue 
to service.    

3. The RO should attempt to secure 
the reports of the August 1995 
and October 1995 VA examinations 
purportedly performed at the 
Indianapolis, Indiana, VA Medical 
Center.  The RO should also 
attempt to obtain copies of 
treatment records from that 
facility from 1995 to the 
present.

4. The RO should obtain all 
available service medical and 
personnel records for the 
veteran, including from the Full-
Time Management Support Center 
(ATTN: AG-PMO), 1850 Craigshire, 
St. Louis, Missouri 63132.

5. Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's 
claims.

6. If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue 
a Supplemental Statement of the 
Case and afford the veteran an 
appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


